Case 1:19-ap-01008       Doc 11    Filed 05/07/19 Entered 05/07/19 15:27:38            Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF RHODE ISLAND

____________________________________
                                    :
In Re: Kristin M. Allard            :                               Chapter 7
                                    :                               No. 18-10820
               Debtor               :
                                    :
                                    :
Charles A. Pisaturo, Jr.,           :
Chapter 7 Trustee                   :
                                    :
               Plaintiff            :
                                    :
               v.                   :                               A.P. No. 19-01008
                                    :
Theresa Primo and                   :
Janis A. Goneconte,                 :
                                    :
               Defendants           :
___________________________________ :


                 APPLICATION TO CLERK FOR ENTRY OF DEFAULT

       The Plaintiff, Charles A. Pisaturo Jr. (the “Trustee”), the duly appointed Chapter 7

Trustee of the Debtor, Kristin M. Allard, pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure, made applicable here through Rule 7055 of the Federal Rules of Bankruptcy

Procedure, hereby, through counsel, makes this Application to Clerk for Entry of Default against

Defendant Theresa Primo due to the failure of said Defendant to plead or otherwise respond to

the Complaint served upon her and filed in this proceeding.

       In support of this application and request, the Plaintiff relies on the accompanying

Declaration, which shows that such Defendant was properly served with a copy of such

Complaint and accompanying Summons but has failed to answer or otherwise respond to that

Complaint.
Case 1:19-ap-01008   Doc 11   Filed 05/07/19 Entered 05/07/19 15:27:38          Desc Main
                              Document     Page 2 of 3




                                      Charles A. Pisaturo, Jr., Chapter 7 Trustee
                                      By his Attorney,


May 7, 2019                           /s/ Matthew J. McGowan
                                      Matthew J. McGowan, Esquire
                                      Salter McGowan Sylvia & Leonard, Inc.
                                      56 Exchange Terrace, Suite 500
                                      Providence, RI 02903
                                      (401) 274-0300
                                      (Bar No. 2770)
                                      mmcgowan@smsllaw.com
Case 1:19-ap-01008                   Doc 11         Filed 05/07/19 Entered 05/07/19 15:27:38                          Desc Main
                                                    Document     Page 3 of 3


                                     UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF RHODE ISLAND

____________________________________
                                    :
In Re: Kristin M. Allard            :                                                               Chapter 7
                                    :                                                               No. 18-10820
               Debtor               :
                                    :
                                    :
Charles A. Pisaturo, Jr.,           :
Chapter 7 Trustee                   :
                                    :
               Plaintiff            :
                                    :
               v.                   :                                                               A.P. No. 19-01008
                                    :
Theresa Primo and                   :
Janis A. Goneconte,                 :
                                    :
               Defendants           :
___________________________________ :

                                                CERTIFICATE OF SERVICE

        I hereby certify that I have this date electronically filed the APPLICATION TO
CLERK FOR ENTRY OF DEFAULT and accompanying DECLARATION IN SUPPORT
OF ENTRY OF DEFAULT in this case with the Clerk of this Court using the CM/ECF System.
 The following are CM/ECF System participants in this case eligible to receive notice of the
filing of such paper(s) electronically:

           Frank S. Lombardi, Esq.                                            fsl@lombardilawri.com

I further hereby certify that I have this date served a copy of the above-referenced paper(s) on the
following non CM/ECF participants by first class mail, postage prepaid, at the addresses noted
below:

Theresa Primo
11 Hudson Street
Providence, RI 02909


May 7, 2019                                                                   /s/ Brittany Siter

F:\contents\Allard, Kristin\Bankruptcy Court Papers\Complaint\Default\Application to Clerk for Entry of Default.doc
